Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN203809761U in view of US 4840303 A to Fujii et al. (“Fujii”).
CN203809761U discloses:
Regarding claim 1:
providing a first faucet portion (e.g., a first of left shell 11 and right shell 12) defining a first edge extending a distance between the base and the spout (e.g., Fig. 1 and para 19); 
providing a second faucet portion (e.g., a second of left shell 11 and right shell 12) defining a second edge extending the distance (e.g., Fig. 1 and para 19); 
welding, by a welding apparatus, the first edge of the first faucet portion to the second edge of the second faucet portion to form a welded joint extending along the distance (e.g., Fig. 1 and para 19); and 
the welded joint form a faucet body of the faucet (e.g., Fig. 1 and para 19); 
wherein the first faucet portion is made from a material and the second faucet portion is made from a material (e.g., Fig. 1 and para 19); 
Regarding claim 2: the providing the first faucet portion includes: 

positioning the first sheet of material between a first die set of a first stamping press including a female component and a male component, the female and male components including portions having surfaces that correspond to an outer surface of the first faucet portion (e.g., Fig. 1 and para 19); 
pressing, by the first stamping press, the male component into the female component such that the first sheet of material includes a first portion of having a surface corresponding to the outer surface of the first faucet portion and a second portion (e.g., Fig. 1 and para 19); and 
removing the second portion of the first sheet of material (e.g., Fig. 1 and para 19);
Regarding claim 3: the providing the second faucet portion includes: 
providing the second sheet of material (e.g., Fig. 1 and para 19); 
positioning the second sheet of material between the first die set of the first stamping press (e.g., Fig. 1 and para 19); 
pressing, by the first stamping press, the male component into the female component such that the second sheet of material includes first portion having a surface corresponding to the outer surface of the second faucet portion and a second portion (e.g., Fig. 1 and para 19); and 
removing the second portion of the second sheet of material (e.g., Fig. 1 and para 19);
Regarding claim 10: first faucet portion defines a third edge and the second faucet portion defines a fourth edge, the method further comprising welding, by the laser welding apparatus (disclosed by Fujii as set forth herein), the third edge of the first faucet portion to the fourth edge of the second faucet portion to form a second welded joint (e.g., Fig. 1 and para 19);
Regarding claim 11: the first and second welded joints are substantially parallel to one another (e.g., Fig. 1 and para 19);
Regarding claim 12: the first and second faucet portions are symmetrical halves of the faucet body (e.g., Fig. 1 and para 19).  
Regarding claim 14: -4- 4839-7244-5419.1Atty. Dkt. No. 046150-3894 
providing a first faucet portion (e.g., a first of left shell 11 and right shell 12) defining a first edge extending a first distance between an end of the base and the spout and a second edge extending a second distance between an upper end of the faucet and the end of the base (e.g., Fig. 1 and para 19); 
providing a second faucet portion (e.g., a second of left shell 11 and right shell 12) defining a third edge extending the first distance and a fourth edge extending the second distance (e.g., Fig. 1 and para 19); 
welding, by a welding apparatus, the first edge of the first faucet portion to the third edge of the second faucet portion to form a first welded joint extending at least a portion of the first distance from the end of the base (e.g., Fig. 1 and para 19); and 
welding, by a laser welding apparatus, the second edge of the first faucet portion to the fourth edge of the second faucet portion to form a second welded joint extending at least a portion of the second distance from the end of the base (e.g., Fig. 1 and para 19); 
wherein the first faucet portion is made from a material and the second faucet portion is made from a material (e.g., Fig. 1 and para 19); .  
Regarding claim 15: the first welded joint lies in the same plane as the second welded joint (e.g., Fig. 1 and para 19);
Regarding claim 16: the first welded joint extends continuously along the entirety of the first distance, wherein the second welded joint extends continuously along the entirety of the second distance (e.g., Fig. 1 and para 19);
Regarding claim 17:
a material that defines a first faucet body portion (e.g., a first of left shell 11 and right shell 12) including a first base portion extending in a first direction and a first spout portion extending in a second direction at an angle to the first direction (e.g., Fig. 1 and para 19); 

a first welded joint disposed between the first body portion and the second body portion and extending in a direction parallel to a direction in which water flows through the faucet (e.g., Fig. 1 and para 19);
Regarding claim 18: the first and second faucet body portions are symmetrical halves of the faucet body, wherein the body portion further includes a second welded joint opposite to the first welded joint (e.g., Fig. 1 and para 19);
Regarding claim 19: the first and second spout portions define an opening at which water exits the faucet, wherein the first welded joint includes portions on both sides of the opening (e.g., Fig. 1 and para 19); and
Regarding claim 20: the first and second faucet body portions are each constructed from single sheets of sheet metal material having a thickness (e.g., Fig. 1 and para 19).
CN203809761U does not explicitly disclose a laser welding apparatus (as recited in claims 1 and 14), grinding (as recited in claim 1) or sheets of material (as recited in claims 1, 14 and 17).
However, Fujii discloses:
Regarding claim 1:
welding, by a laser welding apparatus (e.g., col 2, ln 25-52);
grinding (e.g., col 7, ln 40-55, col 15, ln 15-25 and claim 5); 
a first sheet of material and a second sheet of material (e.g., strips 1 and 2) (e.g., col 7, ln 40-55, col 15, ln 15-25) .  
Regarding claim 2:
providing the first sheet of material (e.g., col 2, ln 25-52); 

pressing, by the first stamping press, the male component into the female component such that the first sheet of material includes a first portion of having a surface corresponding to the outer surface of the first faucet portion and a second portion (e.g., col 2, ln 25-52); and 
removing the second portion of the first sheet of material (e.g., col 2, ln 25-52, col 7, ln 40-55, col 15, ln 15-25);
Regarding claim 3:
providing the second sheet of material (e.g., col 2, ln 25-52, col 7, ln 40-55, col 15, ln 15-25); 
positioning the second sheet of material between the first die set of the first stamping press (e.g., col 2, ln 25-52, col 7, ln 40-55, col 15, ln 15-25); 
pressing, by the first stamping press, the male component into the female component such that the second sheet of material includes first portion having a surface corresponding to the outer surface of the second faucet portion and a second portion (e.g., col 2, ln 25-52, col 7, ln 40-55, col 15, ln 15-25); and 
removing the second portion of the second sheet of material (e.g., col 2, ln 25-52, col 7, ln 40-55, col 15, ln 15-25);
Regarding claim 4: the removing the second portions of the first and second sheets of material is performed via a laser cutting apparatus (e.g., cutting unit 5 to effect melting and cutting by using a laser beam) (e.g., col 10, ln 37-47);
Regarding claim 5: the first and second sheets of material are constructed of sheet metal (e.g., col 7, ln 40-55, col 15, ln 15-25);
Regarding claim 6: the first and second sheets of material have thicknesses of approximately 1 to 2 mm (e.g., col 15, ln 18-25);
Regarding claim 14:
welding, by a laser welding apparatus (e.g., col 2, ln 25-52); and 
a first sheet of material and a second sheet of material (e.g., strips 1 and 2) (e.g., col 7, ln 40-55, col 15, ln 15-25); 
Regarding claim 17: 
a first sheet of material and a second sheet of material (e.g., strips 1 and 2) (e.g., col 7, ln 40-55, col 15, ln 15-25); and -5- 4839-7244-5419.1Atty. Dkt. No. 046150-3894
a first welded joint (e.g., col 2, ln 25-52); and
Regarding claim 20: single sheets of sheet metal material having a thickness of approximately 1 to 2 mm (e.g., col 15, ln 18-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify CN203809761U as suggested and taught by Fujii in order to obtain a high quality weld portion (e.g., Fujii: col 2, ln 25-52).



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN203809761U in view of Fujii and further in view of US 20080295563 A1 to Terziakin (“Terziakin”).
CN203809761U in view of Fujii discloses substantially all of the features of the claimed invention as set forth above.
CN203809761U in view of Fujii does not explicitly positioning the second sheet of material between a second die set of a second stamping press including a female component and a male component, the female and male components including portions having surfaces that correspond to an outer surface of the second faucet portion, wherein the second die set is different from the first die set; and pressing, by the second stamping press, the second male component into the second female component such that the second sheet of material includes first portion having a surface corresponding to the outer surface of the second faucet portion and a second portion (as recited in claim 7).
However, Terziakin discloses:
Regarding claim 7: the providing the second faucet portion includes: 
providing a second sheet of material (e.g., Fig. 1-5 and para 17-34); 
positioning the second sheet of material between a second die set of a second stamping press including a female component and a male component, the female and male components including portions having surfaces that correspond to an outer surface of the second faucet portion, wherein the second die set is different from the first die set (e.g., Fig. 1-5 and para 17-34); 
pressing, by the second stamping press, the second male component into the second female component such that the second sheet of material includes first portion having a surface corresponding to the outer surface of the second faucet portion and a second portion (e.g., Fig. 1-5 and para 17-34); and 
removing the second portion of the second sheet of material (e.g., Fig. 1-5 and para 17-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of CN203809761U in view of Fujii as suggested and taught by Terziakin in order to prevent the early cooling complicating the process difficult and ensure the post-forming critical cooling conditions (e.g., Terziakin para 8).



Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN203809761U in view of Fujii and further in view of US 5829468 A to Watanabe et al. (“Watanabe”).
CN203809761U in view of Fujii discloses substantially all of the features of the claimed invention as set forth above.
CN203809761U in view of Fujii does not explicitly disclose attaching a support bracket (as recited in claim 8).
Watanabe discloses:
Regarding claim 8: attaching a support bracket (e.g., bracket 71) configured to hold an additional faucet component to a combination of the first and second faucet portions, the additional faucet component at least one of a cartridge (e.g., a cartridge type of valve housing 15) and a fixing hose (e.g., tube 12) (e.g., Fig. 1, 15 and 16 and col 5-6 and 11); and
Regarding claim 9: the attaching the support bracket is performed by the laser welding apparatus (e.g., Fig. 1 and col 5-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of CN203809761U in view of Fujii as suggested and taught by Watanabe in order to provide the construction of a valve device constituted using a pipe material, which has a high mechanical strength and is superior in function.



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN203809761U in view of Fujii and further in view of US 20080128053 A1 to Jansen et al. (“Jansen”).
CN203809761U in view of Fujii discloses substantially all of the features of the claimed invention as set forth above.
CN203809761U in view of Fujii does not explicitly disclose applying the coating is performed by at least one of a physical vapor deposition process or an electroplating process (as recited in claim 13).
However, Jansen discloses:
Regarding claim 13: a coating to the first and second portions such that the coating covers the welded joint, wherein applying the coating is performed by at least one of a physical vapor deposition process or an electroplating process (e.g., para 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of CN203809761U in view of Fujii as suggested and taught by Jansen in order to provide a surface finish.
Response to Amendment
The amendment of 06/17/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments as well as the prior AFCP 2.0 request. The remarks then address the previous rejections under 35 U.S.C. 112 and note the related amendments resolving the previous rejections under 35 U.S.C. 112. The remarks then address the prior art rejections. Applicant’s arguments with respect to claim(s) 1, 14 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        September 11, 2021